313 S.W.3d 707 (2010)
James HAMILTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93868.
Missouri Court of Appeals, Eastern District, Division Four.
June 15, 2010.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
*708 Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.
Prior report: 212 S.W.3d 171.

ORDER
PER CURIAM.
James H. Hamilton (hereinafter, "Movant") appeals from the denial of his Rule 29.15 post-conviction motion without an evidentiary hearing. Movant was convicted of forcible rape, Section 566.030 RSMo (2000),[1] forcible sodomy, Section 566.060, and kidnapping, Section 565.110. Movant was sentenced, as a prior offender, to twenty years' imprisonment each on the forcible rape and forcible sodomy counts, to run concurrently. Movant was also sentenced to five years' imprisonment for the kidnapping count, ordered to run consecutively to the other convictions. Movant's convictions were affirmed on direct appeal. State v. Hamilton, 212 S.W.3d 171 (Mo. App. E.D.2007). Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 29.15, which the motion court denied without an evidentiary hearing.
Movant raises three points on appeal. In his first two points, Movant argues defense counsel was ineffective for failing to locate, interview, and endorse witnesses which he claims would provide him with a viable defense. In his third point, Movant argues defense counsel was ineffective for failing to litigate a motion to suppress with respect to statements he made to the police.
We have reviewed the briefs of the parties, the legal file and transcript, and find the motion court's decision was not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.